On Rehearing.
At the request of complainant’s counsel I have received additional briefs from the parties and have reconsidered the case, but without coming to a different conclusion. The complainant has cited many decisions relating to estoppel upon assignors of patent rights, but in every one the subject-matter involved was within the patent law. In this case the booklet was copyrighted, which no doubt covered everything it contained which was a subject-matter of the copyright law. The validity of the copyright is not questioned; but the monogram was not a “cut, print, or engraving,” the only words of the copyright law appropriate to it, because it was not a pictorial illustration “connected with the fine arts,” as required by Act June 18, 1874, c. 301, § 3, 18 Stat. 79 (U. S. Comp. St. 1901, p. 3412). If a copyrighted book contained a cut of an ordinary coffee mill or kitchen range, it would be no infringement to reproduce the cut or actually to make the article. The jurisdiction of the court depends solely upon copyright, and no estoppel upon defendants can extend its jurisdiction to a subject not within the copyright law.
Motion for rehearing denied.